The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed on 1-25-2022 is acknowledged. Claims 1, 6 and 17-19 have been amended. Claims 2-5, 7-9, 11-16 and 20-21 have been canceled. Claims 22-32 have been added. Claims 1, 6, 10, 17-19 and 22-32 are pending. Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1, 6, 10 and 22-32 are currently under examination.

Information Disclosure Statement
The Information Disclosure Statement filed on 4-8-2022 has been considered. An initialed copy is attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



Claim Objections Withdrawn
	The objection to claim 1 for reciting claim languages drawn to non-elected inventions is withdrawn in light of the amendment thereto.
The objection to claims 17-19 for the improper recitation of genus/species name is withdrawn in light of the amendment thereto. It should be noted that said claims are now withdrawn from consideration in light of the amendment thereto.

New Claim Objections
Claims 22-32 are objected to for using a claim numbering scheme that is inconsistent with the previous claim set.
	
Claim Rejections Withdrawn
The rejection of claims 1-2, 4, 6, 10 and 17-19 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn in light of the amendment thereto.
The rejection of claim 17 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of the amendment thereto.
The rejection of claim 18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of the amendment thereto.
The rejection of claim 19 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of the amendment thereto.
The rejection of claims 1-2, 4, 6, 10 and 17-19 under 35 U.S.C. 102(a)(1) as being anticipated by Seele et al. (Journal of Bacteriology Vol. 195 No. 5, pages 930-940 – IDS filed on 10-8-2020) is withdrawn in light of the amendment thereto.

Claim Rejections Maintained
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 10 and 22-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the reasons set forth in the previous Office action in the rejection of 1-2, 4, 6, 10 and 17-19. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant argues:
1.  The rejection is no longer applicable to the recitations of analogues and fragments as the claims define specific sequences that includes the conserved Mac-1 domain which is a highly conserved portion of the antigen.
Applicant’s arguments have been fully considered non-persuasive.
	
With regard to Point 1, contrary to Applicant’s assertion, the claims are not drawn to specifically defined sequences. The instant claims encompass in excess of 7.74 x 1072 variants. None of which have been demonstrated as having efficacy as a vaccine against any pathogen in any animal system. Moreover, it should be noted that the portion of the specification cited by Applicant (paragraph [0033]) refers to SEQ ID NO:7 (and portions thereof) and not the sequences recited in the rejected claims.

As outlined previously, the claimed invention is directed to vaccines against an unnamed pathogen comprising a polypeptide (or fragment thereof) comprising a sequence with at least 95% sequence identity to SEQ ID NO:1 comprising: SEQ ID NO:5; lacking residues 1 to 34 of SEQ ID NO:1 wherein said polypeptide contains a mutation in an active center. Additionally, claims 23, 26 and 30 requires that the IgM protease activity of the polypeptides is inactivated.
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention.  To adequately describe the genus of vaccines, Applicant must adequately describe the immunoepitopes within the polypeptide of SEQ ID NO:1 and/or SEQ ID NO:5 that induce a protective immune response against a given pathogen. The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the genus of vaccines to which the claims are drawn, such as a correlation between the structure of the immunogen (protein of SEQ ID NO:1 and fragments or variants thereof) and its recited function (inducing a protective immune response against a given pathogen), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of vaccines.  Moreover, the specification fails to disclose which amino acid residues in said domain are essential for the induction of a protective immune response against a given pathogen, or which amino acids might be added, replaced or deleted so that the resultant polypeptide retains the immunological characteristics of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant polypeptide retains the immunological characteristics of its parent. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of polypeptides to which the claims refer; and accordingly, the specification fails to adequately describe at least a substantial number of members of the claimed genus of vaccines. The term “vaccinate” is defined as the use of a specific antigen to induce protective immunity to infection or disease induction. The specification does not provide substantive evidence that the claimed vaccines are capable of inducing protective immunity against a given pathogen. This demonstration is required for the skilled artisan to be able to use the claimed vaccines for their intended purpose of preventing infections.  Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed vaccines, i.e. would not be able to accurately predict if protective immunity has been induced.  The ability to reasonably predict the capacity of a single bacterial immunogen to induce protective immunity from in vitro antibody reactivity studies is problematic. Ellis (Vaccines, W.B. Saunders Company, Chapter 29, 1988, pages 568-574) exemplifies this problem in the recitation that "the key to the problem (of vaccine development) is the identification of the protein component of a virus or microbial pathogen that itself can elicit the production of protective antibodies"(page 572, second full paragraph).  Unfortunately, the art is replete with instances where even well characterized antigens that induce an in vitro neutralizing antibody response fail to elicit in vivo protective immunity.  See Boslego et al (Vaccines and Immunotherapy, 1991, Chapter 17), wherein a single gonococcal pillin protein fails to elicit protective immunity even though a high level of serum antibody response is induced (page 212, bottom of column 2).  Accordingly, the art indicates that it would require undue experimentation to formulate and use a successful vaccine without the prior demonstration of vaccine efficacy. 
  MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  As evidenced by the teachings of Skolnick et al., the art is unpredictable.  Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) discloses the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (see, e.g., the abstract; and page 34, Sequence-based approaches to function prediction).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see, in particular, the abstract and Box 2).  Thus, one skilled in the art would not accept the assertion, which is based only upon an observed similarity in amino acid sequence that a variant of a given polypeptide would necessarily have a given immunological property. The instant specification has failed to teach or disclose vaccine compositions comprising the claimed polypeptides that are protective against infections caused by a given pathogen. The specification fails to teach or disclose data that demonstrates that the claimed vaccines can provide protection against infections caused by a given pathogen. There is no disclosure of subjects that have been immunized with the claimed vaccines nor is there a disclosure of challenge studies that have been conducted to establish the claimed vaccines ability to provide protection against a given infection. Consequently, there is no correlation between structure and function as required by the Written Description requirement.
Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of claimed vaccines is not deemed representative of the genus of polypeptides to which the claims refer.
Moreover, claims 23, 26 and 30 requires that the IgM protease activity of the polypeptides is inactivated. The specification discusses variants and fragments of SEQ ID NO:1 in general and prophetic terms but is silent with regard to the amino acid residues that are essential to the claimed biological activity. Protein chemistry is probably one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Bowie et al (Science, 1990, 257:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306). Bowie et al further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited. Certain positions in the sequence are critical to the three-dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions (column 2, page 1306). The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al (J. of Cell Bio. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Molecular and Cellular Biology, 1988, 8:1247-1252) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen. These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein. Clearly, proteins with a divergent sequence to the polypeptides of SEQ ID NO: that maintained the undefined and defined functional characteristics of the polypeptides of SEQ ID NO:1 could not be predicted. Additionally, Bork (Genome Research, 2000, 10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods. Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1). One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient. This is particularly true for data on protein function. Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2). Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3). Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2). Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399). As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3). The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly. This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2). Clearly, given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the functional variants of the polypeptide of SEQ ID NO:1 cannot be predicted. Clearly, it could not be predicted that a polypeptide that is a “fragment” or “variant” of a given SEQ ID NO will function in a given manner. Reasonable correlation must exist between structure and function.

New Grounds of Rejection
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 10 and 22-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended the claim 1 to recite “… with a mutation in an active center of a protease region…”  This phrase does not appear in the specification, or original claims as filed.  Applicant does not point out specific basis for this limitation in the application, and none is apparent.  The only recitation of the term “active center” is in paragraph [0070] which merely refers to “…active center of the protease has been inactivated by mutagenesis of the Cys-residue.”. This recitation refers to SEQ ID NO:5 and cannot be extrapolated to any and all mutations in any and the active center of any and all protease regions. Therefore, this limitation is new matter.
Applicant has amended the claim 22 to recite “… with a mutation in an active center of a protease region…”  This phrase does not appear in the specification, or original claims as filed.  Applicant does not point out specific basis for this limitation in the application, and none is apparent.  The only recitation of the term “active center” is in paragraph [0070] which merely refers to “…active center of the protease has been inactivated by mutagenesis of the Cys-residue.”. This recitation refers to SEQ ID NO:5 and cannot be extrapolated to any and all mutations in any and the active center of any and all protease regions. Therefore, this limitation is new matter.
Applicant has amended the claim 24 to recite “… with a mutation in an active center of a protease region…”  This phrase does not appear in the specification, or original claims as filed.  Applicant does not point out specific basis for this limitation in the application, and none is apparent.  The only recitation of the term “active center” is in paragraph [0070] which merely refers to “…active center of the protease has been inactivated by mutagenesis of the Cys-residue.”. This recitation refers to SEQ ID NO:5 and cannot be extrapolated to any and the active center of any and all protease regions. Therefore, this limitation is new matter.
Applicant has amended the claim 25 to recite “… with a mutation in an active center of a protease region…”  This phrase does not appear in the specification, or original claims as filed.  Applicant does not point out specific basis for this limitation in the application, and none is apparent.  The only recitation of the term “active center” is in paragraph [0070] which merely refers to “…active center of the protease has been inactivated by mutagenesis of the Cys-residue.”. This recitation refers to SEQ ID NO:5 and cannot be extrapolated to any and all mutations in any and the active center of any and all protease regions. Therefore, this limitation is new matter.
Applicant has amended the claim 27 to recite “… with a mutation in an active center of a protease region…”  This phrase does not appear in the specification, or original claims as filed.  Applicant does not point out specific basis for this limitation in the application, and none is apparent.  The only recitation of the term “active center” is in paragraph [0070] which merely refers to “…active center of the protease has been inactivated by mutagenesis of the Cys-residue.”. This recitation refers to SEQ ID NO:5 and cannot be extrapolated to any and the active center of any and all protease regions. Therefore, this limitation is new matter.
Applicant has amended the claim 29 to recite “… with a mutation in an active center of a protease region…”  This phrase does not appear in the specification, or original claims as filed.  Applicant does not point out specific basis for this limitation in the application, and none is apparent.  The only recitation of the term “active center” is in paragraph [0070] which merely refers to “…active center of the protease has been inactivated by mutagenesis of the Cys-residue.”. This recitation refers to SEQ ID NO:5 and cannot be extrapolated to any and all mutations in any and the active center of any and all protease regions. Therefore, this limitation is new matter.
Applicant has amended the claim 31 to recite “… with a mutation in an active center of a protease region…”  This phrase does not appear in the specification, or original claims as filed.  Applicant does not point out specific basis for this limitation in the application, and none is apparent.  The only recitation of the term “active center” is in paragraph [0070] which merely refers to “…active center of the protease has been inactivated by mutagenesis of the Cys-residue.”. This recitation refers to SEQ ID NO:5 and cannot be extrapolated to any and the active center of any and all protease regions. Therefore, this limitation is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 10 and 22-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rendered vague and indefinite by the use of the phrase “…in an active center of a protease region…”. It is unclear what is meant to be engendered by said phrase as neither the protease regions or the active regions therein are defined in the specification. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
Claim 22 is rendered vague and indefinite by the use of the phrase “…in an active center of a protease region…”. It is unclear what is meant to be engendered by said phrase as neither the protease regions or the active regions therein are defined in the specification. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
Claim 24 is rendered vague and indefinite by the use of the phrase “…in the active center of the protease region…”. It is unclear what is meant to be engendered by said phrase as neither the protease regions or the active regions therein are defined in the specification. Moreover, it is unclear which specific active and protease regions is meant to be engendered by the article “the”. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
Claim 25 is rendered vague and indefinite by the use of the phrase “…in an active center of a protease region…”. It is unclear what is meant to be engendered by said phrase as neither the protease regions or the active regions therein are defined in the specification. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
Claim 27 is rendered vague and indefinite by the use of the phrase “…in the active center of the protease region…”. It is unclear what is meant to be engendered by said phrase as neither the protease regions or the active regions therein are defined in the specification. Moreover, it is unclear which specific active and protease regions is meant to be engendered by the article “the”. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
Claim 29 is rendered vague and indefinite by the use of the phrase “…in an active center of a protease region…”. It is unclear what is meant to be engendered by said phrase as neither the protease regions or the active regions therein are defined in the specification. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
Claim 31 is rendered vague and indefinite by the use of the phrase “…in the active center of the protease region…”. It is unclear what is meant to be engendered by said phrase as neither the protease regions or the active regions therein are defined in the specification. Moreover, it is unclear which specific active and protease regions is meant to be engendered by the article “the”. Consequently, it is impossible to determine the metes and bounds of the claimed invention.

Conclusion

  No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        May 3, 2022